Citation Nr: 1747084	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2016 videohearing.  A transcript of the hearing is of record.  

In December 2016, the Board remanded the claim to the Agency of Original Jurisdiction for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

During the course of the appeal, in a June 2017 RO rating decision, service connection for an acquired psychiatric condition was granted.  As this represents the full benefit sought on appeal, the matter is no longer for appellate consideration.


FINDING OF FACT

The Veteran does not have a diagnosed right knee disability for which service connection may be granted.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a). 

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Right knee disability 

The Veteran asserts entitlement to service connection for a right knee disability as related to service and/or as secondary to his service-connected left knee disability.

By way of history, the current appeal arises from a July 2009 claim of service connection which was denied in a May 2010 RO rating decision.  See December 2009 report of general information (claim clarification).  

The Veteran is service connected for a left knee and low back disability with associated radiculopathy of the lower extremities.  

The Board finds that the medical evidence of record does not indicate a current diagnosis of a chronic right knee disability for VA compensation purposes.  

Throughout the appeal period, VA treatment records show complaints of right knee pain and treatment, but no chronic right knee disability.  For example, in March 2011, the Veteran had complaints of numbness in his legs.  Upon evaluation, knee problems were noted to be neuromuscular.  In April 2011, the Veteran presented with back pain and right medial knee pain, with "episodes" that were increasing.  On evaluation, there was mild tenderness to the medial knee but the associated X-rays failed to document any arthritis.  The Veteran was given an injection to treat "longstanding" right knee pain.  In May 2012, the Veteran complained of lower back pain radiating into his right lower extremity to the level of the knee.  See Virtual VA CAPRI records dated January 17, 2012.  

As the record remained unclear as to whether the Veteran had a right knee disability apart from his low back condition and associated radiculopathy, a VA examination was requested in the December 2016 Board remand.

The Veteran attended a May 2017 VA contract examination and a May 2017 opinion with a June 2017 addendum was provided.  Despite noting the existence of bipartite patella, asymptomatic in the diagnosis section of the examination report, the examiner opined that there was no current right knee diagnosis based on a lack of objective, orthopedically-based, clinical and/or radiologic evidence to support the existence of any right knee disability.  He explained that bipartite patella was a clinically asymptomatic, congenital condition and cited relevant medical literature.  This was first noted in a November 1996 right knee film and was an incidental radiographic finding.  The examiner reiterated that the records in-service, within a year of service and current examination were negative for any objective, orthopedically-based, clinical evidence to support signs and symptoms related to the radiologic observation of a bipartite patella.  Further, in determining there was no current right knee disability, he observed post-service, pre appeal period right knee films from February 1997 and March 2007 which found "no significant" bone or joint abnormality and minimal degenerative changes with an impression of "no significant" arthritic changes, respectively.  The examiner also explained that the Veteran's right leg symptoms reported on examination (numbness and radiation of pain down both legs into the feet) were secondary to his lumbar disc disease and radiculopathy.  

The Board finds the examination and opinions to be competent medical evidence.  There is no contrary medical opinion of record.   

While acknowledging the findings consistent with abnormal test results as it pertains to bipartite patella, such abnormal test results, alone, are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus, in the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225.

Though the Veteran contends he has a current diagnosis, he is not competent to provide an actual diagnosis; as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran is competent to reports symptoms of knee pain, he is not competent to attribute this to a medical diagnosis.  Thus, his opinion is outweighed by the competent medical evidence which attributes his reports of knee pain to his low back condition and associated radiculopathy and shows no medical evidence of a current right knee disability.

Additionally, as explained by the examiner, there have been no significant findings of arthritis of the right knee which would warrant an actual diagnosis of such.  Thus, presumptive service connection is not warranted.  

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of a chronic right knee disability.  He has not done so.  See 38 U.S.C.A. § 5107(a).

Absent reliable or competent lay or medical evidence of a current disability during the pendency of the appeal, the Board has no authority to grant service connection for a right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim must be denied.


ORDER

Entitlement to service connection for a right knee disability is denied. 


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


